DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 11-14, and 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (US 2019/0306764 A1) in view of Xu et al. (US 2022/0225465 A1).
Regarding claims 1 and 11, da Silva discloses:
a processor (fig.6 which discloses a UE with a processor);
a memory (fig.6 which discloses a UE with a memory, said memory coupled with a processor) operatively coupled to the processor, wherein the processor is configured to execute a program code to perform a method for a User Equipment (UE) (fig.2 which discloses a UE), comprising:
starting a timer (par.[0008] and figs.2-3 which discloses initiating timer T300. Also, par.[0352] teaches that T319 may be substituted for T300) upon initiation of a Radio Resource Control (RRC) connection resume procedure (figs. 2-3 which teaches the RRC Resume Request procedure), wherein the timer is used to control a duration of the RRC connection resume procedure (par.[0008] which recites, in part, “Regarding T300 failure handling in LTE, there is a failure timer, T300, which is started when the UE is performing the establishment or resume procedure. The purpose of the failure timer is to stop the procedure if the UE does not get any valid response from the network.”);
stopping the timer (par.[0008] which teaches stopping the timer) upon reception of a RRC response message for the RRC connection resume procedure (par.[0008] which recites, in part, “The timer, T300, is then either stopped when the UE receives a valid message, or it times out.” And par.[0334 – 0336]).
While the disclosure of da Silva substantially discloses the claimed invention it does not explicitly disclose:
restarting the timer upon completion of a random access procedure during the RRC connection resume procedure.
However, this technique was well-known in the art prior to the effective filing date of the claimed invention. For example the disclosure of Xu teaches:
restarting the timer upon completion of a random access procedure during the RRC connection resume procedure (par.[0085 and 0087] which recites, in part, “After receiving the contention resolution information, if the terminal has not received the RRC connection release message at this moment, the terminal starts or restarts the timer, and receives the grant from the network device during running of the timer”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for stopping and starting a timer as discussed in da Silva, with the technique for restarting a timer when completing a Random Access as discussed in Xu. The motivation/suggestion would have been to allow for the UE to prolong the duration for monitoring an uplink or downlink grant. 

Regarding claims 2 and 12, Xu discloses:
Wherein the RRC connection resume procedure is used for small data transmission (par.[0423] which discloses early data transmission and par.[0400] which teaches that the small data can be sent by the terminal while in the inactive state).

Regarding claims 3 and 13, Da Silva discloses:
wherein the UE goes to RRC_IDLE if the timer expires (Fig.2 which depicts the timer expiring and the UE returning to an RRC_IDLE state).

Regarding claims 4 and 14, Da Silva discloses:
wherein the RRC response message is a RRC release message (par.[0008] which recites, in part, “The timer, T300, is then either stopped when the UE receives a valid message, or it times out.” And par.[0334 – 0336]).

Regarding claims 6 and 16, Xu discloses:
wherein the UE receives the RRC response message after the completion of the random access procedure (par.[0085 and 0087] which recites, in part, “After receiving the contention resolution information, if the terminal has not received the RRC connection release message at this moment, the terminal starts or restarts the timer” That is, after the UE has received the 4-step MSG4 or the two step MSGB which comprises the 4-step MSG2 and MSG4, the UE will restart the timer, if the UE has not received a connection release (e.g. RRCConnectionRelease)).

Regarding claims 7 and 17, Da Silva discloses:
wherein the UE transmits a RRC resume request message for the RRC connection resume procedure (fig.2 wherein the UE transmits the RRC Resume request for the purpose of resuming a connection wherein the context of a UE has been saved at the UE and network for a period of time).

Regarding claims 8 and 18, Da Silva discloses:
wherein the UE is in RRC_INACTIVE when performing the RRC connection resume procedure (fig.2 which shows that the UE is in RRC_INACTIVE).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Xu as applied to claims 1 and 11 above, and further in view of Da Silva et al. (US 2021/0410039 A1), hereinafter known as Da Silva-2.
Regarding claims 5 and 15, Da Silva and Xu  teaches the method claims 1 and 11, but does not explicitly disclose:
wherein a configuration of the timer is included in a dedicated signalling.
However, this technique was well-known prior to the effective filing date of the claimed invention. For example, an additional Da Silva reference teaches:
wherein a configuration of the timer is included in a dedicated signalling (par.[0068] teaches configuration of the T319 timer in RRC signaling).
It would have therefore been apparent to one of ordinary skill in before the effective filing date of the instant application to apply a timer to the RRC resume procedure as discussed in Da Silva and Xu, with the configuration of a timer via RRC as discussed in Da Silva-2. The motivation/suggestion would have been because using dedicated signaling to configure user devices is a technique well-known in the art such that the UE would not wait for resume response for longer than necessary.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva and Xu as applied to claims 1 and 11 above, and further in view of Jeon et al. (US 2020/0146054 A1).
Regarding claims 9 and 19, the disclosure of da Silva and Xu teaches the method and device of claims 1 and 11, but does not explicitly disclose:
wherein the random access procedure is completed when the UE receives a MSGB containing a success Random Access Response (successRAR) Medium Access Control (MAC) subProtocol Data Unit (subPDU), wherein a UE Contention Resolution Identity (CRI) in the successRAR MAC subPDU matches a Common Control Channel (CCCH) Service Data Unit (SDU) included in a MSGA of the random access procedure.
However, the detection of a successful random access procedure was well-known prior to the effective filing date of the claimed invention. For example, the disclosure of Jeon, titled “Random Access Response Reception” teaches:
wherein the random access procedure is completed when the UE receives a MSGB (par.[0177] which describes messages in a traditional 4-step RACH and the newer 2-step RACH. The paragraph describes the MSGA as containing both the message 1 and message 3 of the 4-step RACH in one message (e.g. the MSGA). The paragraph also describes the MSGB as a downlink message from the base station to the mobile, and it comprises the traditional message-2 and message-4, par.[0213]) containing a success Random Access Response (successRAR) Medium Access Control (MAC) subProtocol Data Unit (subPDU) (par.[0184 - 0187] describes a successful RACH, wherein the UE receives RAR, and is able to successfully decode MAC-PDCU), wherein a UE Contention Resolution Identity (CRI) in the successRAR MAC subPDU (par.[0187] which recites, in part, “If a MAC PDU is successfully decoded and a MAC PDU comprises a wireless device contention resolution identity MAC CE”) matches a Common Control Channel (CCCH) Service Data Unit (SDU) included in a MSGA of the random access procedure (par.[0187] which recites, in part, “a MAC PDU comprises a wireless device contention resolution identity MAC CE that matches or otherwise corresponds with the CCCH SDU sent (e.g., transmitted) in Msg3 1250” par.[0177] as discussed above teaches that the MSGA comprises the MSG1 and MSG3).
It would have been obvious to one ordinary skill in the art at the time of the filing of the instant application to combine the timer for connection resume in an RACH process as discussed in da Silva and Xu, with the random access response reception as discussed in Jeon. The motivation/suggestion would have been to allow the UE to determine whether the RACH attempt was successful or not as discussed in Jeon. 

Regarding claims 10 and 20, Jeon discloses:
 Wherein the random access procedure is completed when the UE receives a MAC PDU containing a UE CRI MAC Control Element (CE), wherein a UE CRI in the UE CRI MAC CE matches a CCCH SDU transmitted in Msg3 of the random access procedure (par.[0187] which recites, in part, “If a MAC PDU is successfully decoded and a MAC PDU comprises a wireless device contention resolution identity MAC CE that matches or otherwise corresponds with the CCCH SDU sent (e.g., transmitted) in Msg3 1250, the wireless device may determine that the contention resolution (e.g., comprising contention resolution 1250) is successful”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Da Silva et al. (US 2022/0182859 A1) “Early Measurement Configuration Handling in 2-Steps Resume Request – Release”
Tseng et al. (US 2018/0220486 A1) “Radio Resource Control Connection Resume Method of Wireless Communication System”
Chen et al. (US 2018/0206080 A1) “Method and Apparatus of Handling Interest Indication in a Wireless Communication System”
Hwang et al. (US 2020/0045669 A1) “Method and Apparatus for Transmitting or Receiving Signal in Mobile Communication System”
Sharma et al. (US 2022/0030489 A1) “Communications Device, Infrastructure Equipment and Methods”
Mildh et al. (US 2020/0404729 A1) “UE Behavior with Rejection of Resume Request”
Jin et al. (WO 2021/125712 A1) “Method and Apparatus for Managing Timer Related to Segmentation Transmission of RRC Message in Next-Generation Mobile Communication System”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411